Exhibit 10.8.1

 

 

 

RESTRUCTURING AGREEMENT

dated as of January 25, 2018

among

AIR WISCONSIN AIRLINES LLC

HER MAJESTY IN RIGHT OF CANADA

BOMBARDIER INC.

U.S. BANK NATIONAL ASSOCIATION

and

INVESTISSEMENT QUÉBEC

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

1.

 

Definitions: Usage

  

1

2.

 

Lease Rental Payments

  

1

3.

 

Bombardier’s Additional Payment

  

2

4.

 

Termination of RVGs for Debt Aircraft

  

2

5.

 

Termination of Other AWA-Bombardier Agreements

  

3

6.

 

Assignment of Bombardier’s Loans

  

3

7.

 

EDC Loans

  

3

8.

 

IQ Fee Payments

  

3

9.

 

Representations

  

3

10.

 

Closing; Conditions Precedent

  

5

11.

 

Transaction Expenses

  

5

12.

 

Instructions to Loan Trustee

  

5

13.

 

Consent

  

6

14.

 

Further Assurances

  

6

15.

 

Miscellaneous

  

6

Exhibits

A

  

Definitions; Usage

B

  

Description of Credit Agreements and Debt Aircraft

C

  

Form of RVG Termination Agreement

D

  

Form of LMA Termination Agreement

E

  

Form of Offset Termination Agreement

F

  

Form of EDC Deferral Amendment

G

  

Form of IQ Deferral Agreement

H

  

Equity Portion of Basic Rent for Verizon USLL Aircraft



--------------------------------------------------------------------------------

RESTRUCTURING AGREEMENT

This Restructuring Agreement (this “Agreement”) is entered into as of
January 25, 2018, by (1) Air Wisconsin Airlines LLC (“AWA”), a Delaware limited
liability company and successor to Air Wisconsin Airlines Corporation, (2) Her
Majesty in Right of Canada (“EDC”), (3) Bombardier Inc. (“Bombardier”), (4) U.S.
Bank National Association (as successor to Wachovia Bank, National Association)
as trustee under each of the Credit Agreements (“Loan Trustee”), and
(5) Investissement Québec (“IQ”), as agent of the government of the province of
Québec.

EDC, Bombardier, and IQ have provided financial support for AWA’s lease
financing of 24 Bombardier CRJ-200 aircraft currently in AWA’s fleet and for
AWA’s loan financing of 35 Bombardier CRJ-200 aircraft currently in AWA’s fleet.
At the effective time of this Agreement, the parties are taking actions and
making agreements that change existing financial arrangements and commit to new
ones, all as described in this Agreement.

The parties to this Agreement agree as follows:

1.      Definitions: Usage. Exhibit A has usage rules and definitions that apply
to this Agreement.

2.      Lease Rental Payments. Bombardier shall pay to AWA the following
amounts, in the case of § 2.1, on the Closing Date, and in the case of § 2.2,
within five Business Days after receiving a copy of the wire transfer record
(including the federal reference number) or other confirmation that AWA has made
the payment(s) of “Basic Rent” (as defined in the Lease for the pertinent
Verizon USLL Aircraft):

 

  2.1.

a single payment of $1,968,527, payable on the Closing Date, representing
payments made by AWA in October, November, and December 2017 in respect of the
equity portion of such Basic Rent; and

 

  2.2.

a series of payments, each representing the equity portion of an installment of
such Basic Rent owed in 2018 and 2019 (the scheduled payment date and equity
portion amount for each such payment, and the number for the relevant Verizon
USLL Aircraft, are shown on Exhibit H).

Bombardier shall pay such amounts to AWA by wire transfer to the following
account: JP Morgan Chase Bank, 111 E. Wisconsin Ave., Milwaukee, WI 53202, Swift
Code CHASUS33, ABA no. 021000021 (Wire) 075000019 (ACH), Ref. Verizon Leases,
Account Name: Air Wisconsin Airlines, Account No. 510114518,

 

1



--------------------------------------------------------------------------------

Attention: Joanne Grishaber, 920-749-4103, treasury@airwis.com, unless AWA
otherwise instructs Bombardier in writing.

Any amount not paid when due under this § 2 or §3 shall bear interest from the
due date until the date on which such amount is paid at the rate of 10% per
annum.

3.      Bombardier’s Additional Payment. Bombardier shall pay $7,000,000 (the
“Additional Payment”) to AWA, by wire transfer to AWA’s account described in § 2
of this Agreement, no later than July 1, 2019. The Additional Payment:

 

  3.1

shall be subject to AWA’s delivery to Bombardier of a certificate, signed by EDC
and AWA in connection with a restructuring of AWA’s scheduled payments on its
obligations to EDC, that such obligations have been restructured in a manner
that, in the opinion of EDC and AWA, provides AWA with sufficient liquidity
based upon projections provided to EDC by AWA (which projections EDC may share
with Bombardier) to allow AWA to meet its Lease obligations through June 2021;

 

  3.2

may be satisfied by Bombardier’s causing the transfer to AWA, no later than
July 1, 2019, by documentation reasonably satisfactory to AWA, of unencumbered
title to all the Owner Participant interests in all the Verizon USLL Aircraft;
and, upon completion of such transfer, Bombardier shall be excused from any
further obligation under § 2 of this Agreement to make any future payments to
AWA for the equity portion of Basic Rent payments that become due by AWA after
the transfer date; and

 

  3.3

shall be subject to AWA’s delivery to Bombardier of a certificate to the effect
that no “Event of Default” (as defined in any Lease) exists; provided, that if
such an Event of Default exists on the proposed payment date for the Additional
Payment but all such Events of Default are thereafter cured (whether before or
after July 1, 2019) then (subject to § 3.1 and § 3.2 above) Bombardier shall pay
the Additional Payment to AWA promptly upon delivery by AWA of a certificate to
the effect that no Event of Default is continuing.

4.      Termination of RVGs for Debt Aircraft. At the Closing, Bombardier and
AWA shall execute and deliver the RVG Termination Agreement.

 

2



--------------------------------------------------------------------------------

5.      Termination of Other AWA-Bombardier Agreements. At the Closing,
Bombardier and AWA shall execute and deliver the LMA Termination Agreement and
the Offset Termination Agreement. In addition, at the Closing, all of
Bombardier’s rights under the Existing Deferral Agreements shall automatically
terminate without any further action by the parties.

6.      Assignment of Bombardier’s Loans. At the Closing, by means of a Loan
Purchase Agreement, Bombardier shall transfer or cause to be transferred to EDC
all right, title, and interest in the loans that Bombardier or its Affiliates
made directly or indirectly to AWA in connection with Bombardier CRJ-200
aircraft (including indirect loans made through a trustee), including accrued
interest on the date of transfer. This includes loans in respect of the Debt
Aircraft. It also includes the Bridging Loans. If either Bombardier or any of
its Affiliates has any legal or beneficial interest in any loan (funded or
otherwise) to AWA, or in any other claim of indebtedness, either directly, or
indirectly through a trustee, in connection with any loan or lease financing for
CRJ-200 aircraft operated by AWA, then all right, title, and interest thereto
shall be deemed to be assigned to EDC at Closing (and Bombardier shall ensure
that such assignment occurs).

7.      EDC Loans. At the Closing, EDC and AWA shall execute and deliver the EDC
Deferral Amendment and the EDC USLL Loan Documents.

8.      IQ Fee Payments. At the Closing, IQ and AWA shall execute and deliver
the IQ Deferral Agreement.

9.      Representations.

9.1    EDC represents that:

 

  9.1.1

it is the sole legal and beneficial owner of the Senior Certificates issued to
it in respect of the Debt Aircraft under the Credit Agreements; and

 

  9.1.2

this Agreement and each other Transaction Document to which it is a party have
been duly authorized, executed, and delivered by it, and constitute its legal,
valid, and binding obligations, enforceable against it in accordance with their
terms, except as such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the rights of
creditors generally and by general principles of equity.

9.2    Bombardier represents that:

 

3



--------------------------------------------------------------------------------

  9.2.1

(a) it is the sole legal and beneficial owner of the Subordinated Certificates
issued to it in respect of the Aircraft under each of the Credit Agreements and
the sole legal and beneficial owner of the Senior Certificates issued to it
under the Credit Agreement dated April 30, 2004, (b) Bombardier Services
Corporation is the sole legal and beneficial owner of the Bridging Loans, and
(c) neither Bombardier nor any of its Affiliates is the legal or beneficial
owner of any other loans (funded or otherwise) to AWA, or of any other claim of
indebtedness, either directly, or indirectly through a trustee, in connection
with any loan or lease financing for CRJ-200 aircraft operated by AWA; and

 

  9.2.2

this Agreement and each other Transaction Document to which it is a party have
been duly authorized, executed, and delivered by it, and constitute its legal,
valid, and binding obligations, enforceable against it in accordance with their
terms, except as such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the rights of
creditors generally and by general principles of equity.

 

  9.3

IQ represents that (a) it is the sole legal and beneficial owner of the fees
payable under the IQ Agreements (as defined in the IQ Deferral Agreement), and
(b) this Agreement and each other Transaction Document to which it is a party
have been duly authorized, executed, and delivered by it, and constitute its
legal, valid, and binding obligation, enforceable against it in accordance with
their terms, except as such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the rights of
creditors generally and by general principles of equity.

 

  9.4

AWA represents that:

 

  9.4.1

it is a limited liability company duly organized and existing in good standing
under the laws of Delaware, has the company power and legal authority to own or
lease property and to carry on business as a United States air carrier, and is
duly qualified to do business in all jurisdictions wherein such qualification is
necessary (except in any jurisdictions in which the failure to qualify would
have no materially adverse effect on AWA’s ability to perform its obligations
under the Transaction Documents);

 

4



--------------------------------------------------------------------------------

  9.4.2

its execution, delivery, and performance of each Transaction Document are within
AWA’s company powers; and the Transaction Documents have been duly authorized by
all necessary company action on AWA’s part, and do not contravene, result in a
breach of, or require any consent under any law, judgment, decree, order, or
contractual restriction binding on AWA or any agreement or instrument to which
AWA is a party or to which it or any of its property is subject;

 

  9.4.3

the Transaction Documents are legal, valid, and binding obligations of AWA
enforceable against AWA in accordance with their terms, except as may be limited
by bankruptcy, insolvency, or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity; and

 

  9.4.4

it is a United States air carrier who is a citizen of the United States holding
an air carrier operating certificate issued by the Secretary of Transportation
pursuant to chapter 447 of the Transportation Code (49 U.S. Code subtitle VII).

10.    Closing; Conditions Precedent. All aspects of the Closing are intended to
become effective simultaneously, at the time that Bombardier makes the payment
described in § 2.1. Each party’s willingness to execute and deliver this
Agreement was subject to the satisfaction or waiver of the following conditions
precedent:

 

  10.1

the following documents have been executed and delivered: the RVG Termination
Agreement, the LMA Termination Agreement, the Offset Termination Agreement, the
EDC Deferral Amendment, the EDC USLL Loan Documents, and the IQ Deferral
Agreement;

 

  10.2

no Event of Default under AWA’s lease and loan agreements for the USLL Aircraft
or the Debt Aircraft exists on the Closing Date; and

 

  10.3

AWA has submitted updated 5 years of cash projections to Bombardier and EDC.

11.    Transaction Expenses. Each party will pay its own expenses in connection
with the negotiation and documentation of this Agreement, except that AWA shall
pay for such expenses of Loan Trustee and for the fees and expenses of Crowe &
Dunlevy as FAA/IR counsel.

12.    Instructions to Loan Trustee. EDC and Bombardier hereby

 

5



--------------------------------------------------------------------------------

authorize and direct Loan Trustee to execute, deliver, and perform its
obligations under this Agreement, the EDC Deferral Amendment, and the EDC USLL
Loan Documents.

13.    Consent. By its execution hereof, Bombardier hereby acknowledges and
consents to the terms and conditions hereof for all purposes of the Bombardier
Guarantee referred to in each of the Credit Agreements.

14.    Further Assurances. Each party shall execute such documents and take such
actions at its own expense as any other party may reasonably request to
effectuate the transactions contemplated by this Agreement.

15.    Miscellaneous. The following provisions of the Credit Agreements are
hereby incorporated into this Agreement by this reference, mutatis mutandis,
with respect to all parties: § 13.01 [No Waivers; Cumulative Remedies], § 13.02
[Notices], § 13.04 [Amendments], § 13.05(a) [Binding Effect; Consent to
Assignment], § 13.07 [Governing Law; Jurisdiction; Waiver of Jury Trial],
§ 13.08 [Headings], § 13.09 [Execution in Counterparts], and § 13.12
[Confidentiality]. In addition to the terms of such § 13.12, AWA agree that EDC
may disclose AWA’s quarterly and annual financial statements to Bombardier.
Further, IQ’s current address for notices purposes is as follows:

Investissement Québec

600, de la Gauchetière Ouest, bureau 1500

Montréal, Québec H3B 4L8

Canada

Attention: Secrétaire

In addition, each party to this Agreement represents and warrants that it is
subject to civil and commercial law with respect to its obligations under the
Transaction Documents, that its making and performance of the Transaction
Documents to which it is a party constitute private and commercial acts rather
than governmental or public acts, and that neither it nor any of its properties
or revenues has any right of immunity from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment, set-off,
execution of a judgment, or from any other legal process with respect to its
obligations under the Transaction Documents. To the extent that any party hereto
may hereafter be entitled, in any jurisdiction in which judicial or arbitral
proceedings may at any time be commenced with respect to any Transaction
Document, to claim for itself or its revenues or assets any such immunity, and
to the extent that in any such jurisdiction there may be attributed to such
party such an immunity (whether or not claimed), such party hereby irrevocably
agrees not to claim and hereby irrevocably waives such immunity. The foregoing
waiver of immunity shall have effect under all United States and Canadian
sovereign immunity laws.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AWA, EDC, Bombardier, Loan Trustee, and IQ have executed
this Restructuring Agreement.

 

AIR WISCONSIN AIRLINES LLC By:   /s/ C. R. Deister   Title:   President & CEO
HER MAJESTY IN RIGHT OF CANADA By:   /s/ Geoff Bleich   Title:   Geoff Bleich,
Special Risks Manager By:   /s/ Brian Craig   Title:   Sr. Special Risks Manager
BOMBARDIER INC. By:   /s/ Martin Herman   Title:   Martin Herman, Director By:  
/s/ Alison Payne   Title:   Alison Payne, Legal Counsel U.S. BANK NATIONAL
ASSOCIATION

as trustee

By:   /s/ Charles Gallagher   Title:   Charles Gallagher, Asst. Vice President
INVESTISSEMENT QUÉBEC By:   /s/ Marie-Josée Giroux   Title:   Director,
Specialized Financing

 

7



--------------------------------------------------------------------------------

Exhibit A

Definitions; Usage

Any agreement, instrument, or statute referred to in this Exhibit means such
agreement, instrument, or statute as from time to time supplemented and amended.
Unless the context otherwise requires, any provision of any law includes any
such provision as amended, modified, supplemented, substituted, reissued, or
reenacted before the date of this Agreement, and thereafter from time to time. A
definition in singular form applies to the plural form of the term, and vice
versa. “Including” means “including but not limited to”. “Or” is copulative and
not disjunctive. “Herein”, “hereof”, “hereunder”, etc. mean in, of, under, etc.
this Agreement (and not merely in, of, under, etc. the section or provision
where the reference appears). References in this Agreement to sections,
paragraphs, clauses, appendices, schedules, and exhibits are to sections,
paragraphs, clauses, appendices, schedules and exhibits in and to this Agreement
unless otherwise specified.

The following terms, when capitalized as below, shall have the following
meanings for all purposes of this Agreement:

Affiliate of any Person: any other Person directly or indirectly controlling,
controlled by, or under common control with such Person. For purposes of this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise, and
“controlling”, “controlled by”, and “under common control with” have correlative
meanings.

Bridging Loans: a total of $3.3 million original principal amount of maintenance
bridging loans, made by Bombardier Services Corporation to AWA for the four
Verizon-DVB USLL Aircraft, pursuant to four $825,000 Promissory Notes dated
November 7, 2002, November 8, 2002, November 27, 2002, and December 13, 2002.

Closing: the consummation of the transactions described in §§ 2.1, 4, 5, 6, 7,
and 8 of this Agreement.

Closing Date: the date of this Agreement.

Credit Agreements: the Credit Agreements among AWA, EDC, Bombardier, and Loan
Trustee described in Exhibit B.

Debt Aircraft: the 35 Bombardier CRJ-200 aircraft identified in Exhibit B.



--------------------------------------------------------------------------------

EDC Deferral Amendment: Amendment No. 4 to Deferral Agreement, in the form of
Exhibit F.

EDC USLL Loan Documents: the Credit Agreement between AWA as borrower and EDC as
lender, and the Security Agreement and Subordination Acknowledgment between AWA
as borrower and Loan Trustee as mortgagee, each dated on or about the date of
this Agreement.

Existing Deferral Agreements: the September 30, 2015, January 25, 2016,
February 25, 2016, and April 7, 2016 Deferral Agreements entered into by AWA and
some or all of EDC, Bombardier, and Loan Trustee.

FLDG: (1) a Loan Deficiency Agreement entered into with respect to a USLL
Aircraft by IQ and the Loan Trustee for that USLL Aircraft, or (2) an Equity
Deficiency Agreement entered into with respect to a USLL Aircraft by IQ, the
Owner Participant for that USLL Aircraft, and the related Owner Trustee.

IQ Deferral Agreement: Deferral Agreement No. 7, in the form of Exhibit G.

Lease: a Lease Agreement between an owner trustee as “Lessor” and AWA as
“Lessee”, covering a USLL Aircraft.

LMA Termination Agreement: an agreement in the form of Exhibit D.

Offset Termination Agreement: an agreement in the form of Exhibit E.

Other EDC USLL Aircraft: the ten Bombardier CRJ-200 aircraft having the
following FAA registration numbers / manufacturer’s serial numbers:
N408AW/7568,       N411ZW/7569,       N412AW/7582,       N413AW/7585,      
N414ZW/7586,       N415AW/7593,       N416AW/7603,       N417AW/7610,      
N418AW/7618, and N419AW/7633.

Owner Participant: the entity defined as the “Owner Participant” in a Lease.

Person or person: an individual, firm, business, partnership, joint venture,
trust, trustee, government entity, organization, association, corporation,
limited liability company, government agency, governmental committee,
governmental department, governmental authority, and other body or organization,
corporate or incorporate, whether having distinct legal status or not, or any
member of any of them.

RVG Termination Agreement: an agreement in the form of Exhibit C.

Transaction Documents: this Agreement, the RVG Termination Agreement, the LMA
Termination Agreement, the Offset Termination Agreement, the EDC



--------------------------------------------------------------------------------

Deferral Amendment, the EDC USLL Loan Documents, and the IQ Deferral Agreement.

USLL Aircraft: the Other EDC USLL Aircraft and the Verizon USLL Aircraft.

Verizon USLL Aircraft: the Verizon-DVB USLL Aircraft and the Verizon-EDC USLL
Aircraft.

Verizon-DVB USLL Aircraft: the four Bombardier CRJ-200 aircraft having the
following FAA registration numbers / manufacturer’s serial numbers: N431AW/7256,
N432AW/7257, N433AW/7289, andN434AW/7322.

Verizon-EDC USLL Aircraft: the ten Bombardier CRJ-200 aircraft having the
following FAA registration numbers / manufacturer’s serial numbers:
N420AW/7640,       N423AW/7636,       N424AW/7656,       N425AW/7663,      
N426AW/7669,       N427ZW/7685,       N428AW/7695,       N429AW/7711,      
N430AW/7719, and N435AW/7724.



--------------------------------------------------------------------------------

Exhibit B

Description of Credit Agreements and Debt Aircraft

1. Credit Agreement dated as of April 15, 2003, among AWA, EDC, Bombardier and
Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N436AW
(7734), N437AW (7744), N438AW (7748), N439AW (7753), N440AW (7766), N441ZW
(7777), N442AW (7778), N443AW (7781), and N444ZW (7788).

2. Credit Agreement dated as of July 25, 2003, among AWA, EDC, Bombardier and
Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N445AW
(7804), N446AW (7806), N447AW (7812), N448AW (7814), N449AW (7818), and N450AW
(7823).

3. Credit Agreement dated as of September 11, 2003, among AWA, EDC, Bombardier
and Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N451AW
(7832), N452AW (7835), and N453AW (7838).

4. Credit Agreement dated as of October 24, 2003, among AWA, EDC, Bombardier and
Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N454AW
(7842), N455AW (7848), N456ZW (7849), N457AW (7854), and N458AW (7861).

5. Credit Agreement dated as of November 21, 2003, among AWA, EDC, Bombardier
and Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N459AW
(7863), N460AW (7867), and N461AW (7870).

6. Credit Agreement dated as of December 5, 2003, among AWA, EDC, Bombardier and
Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N462AW
(7875) and N463AW (7878).

7. Credit Agreement dated as of April 30, 2004, among AWA, EDC, Bombardier and
Loan Trustee, relating to Bombardier aircraft model CL-600-2B19 bearing the
following FAA registration numbers (and manufacturer’s serial numbers): N464AW
(7890), N465AW (7893), N466AW (7899), N467AW (7900), N468AW (7916), N469AW
(7917), and N470ZW (7927).